12‐5002‐cr 
United States v. Lott                                             



                                  In the
           United States Court of Appeals
                      For the Second Circuit
                                 ________ 
                                       
                            AUGUST TERM, 2013 
                                       
                         ARGUED: OCTOBER 29, 2013   
                          DECIDED: APRIL 24, 2014 
                                       
                              No. 12‐5002‐cr 
                                       
                         UNITED STATES OF AMERICA, 
                                  Appellee, 
                                       
                                     v. 
                                       
                                CORY LOTT, 
                            Defendant‐Appellant. 
                                 ________ 
 
Before: WALKER, CABRANES, and PARKER, Circuit Judges. 
                             ________ 
                                  
      Cory  Lott  (“Lott”)  appeals  from  the  63‐month  sentence 

imposed  in  the  United  States  District  Court  for  the  District  of 

Vermont  (William  K.  Sessions,  III,  District  Judge),  following  his 

guilty plea for failure to register as a sex offender in violation of 18 

U.S.C.  §  2250(a).  Lott  contends  that  the  district  court  should  have 

dismissed  the  indictment  because  at  the  time  of  Lott’s  interstate 


                                      1
                                                                  No. 12‐5022‐cr

travel,  the  Sex  Offender  Registration  and  Notification  Act 

(“SORNA”), Pub. L. No. 109‐248, 120 Stat. 587 (2006) (codified at 18 

U.S.C. § 2250 and 42 U.S.C. § 16911 et seq.), was not applicable to pre‐

Act offenders such as Lott. Lott also contends that the district court 

erroneously  applied  an  eight‐level  sentencing  enhancement  under 

the  United  States  Sentencing  Guidelines  (“U.S.S.G.”)  section 

2A3.5(b)(1)(C).  We  reject  Lott’s  arguments  and  AFFIRM  the 

judgment of the district court. 

                                  ________ 
                                        
                      DAVID  L.  MCCOLGIN (Michael L. Desautels, on the 
                      brief), Federal Public Defender’s Office, District of 
                      Vermont, Burlington, VT, for Defendant‐Appellant. 

                      MICHAEL  DRESCHER,  Assistant  United  States 
                      Attorney  (Tristram  J.  Coffin,  United  States 
                      Attorney  for  the  District  of  Vermont,  William  B. 
                      Darrow and Gregory L. Waples, Assistant United 
                      States  Attorneys,  on  the  brief),  Burlington,  VT,  for 
                      Appellee. 

                                    ________ 
 
JOHN M. WALKER, JR. Circuit Judge: 

       Cory  Lott  (“Lott”)  appeals  from  the  63‐month  sentence 

imposed  in  the  United  States  District  Court  for  the  District  of 

Vermont  (William  K.  Sessions,  III,  District  Judge),  following  his 

guilty  plea  to  failure  to  register  as  a  sex  offender  in  violation  of  18 

U.S.C.  §  2250(a).  Lott  contends  that  the  district  court  should  have 

dismissed  the  indictment  because  at  the  time  of  Lott’s  interstate 

                                         2
                                                              No. 12‐5022‐cr

travel,  the  Sex  Offender  Registration  and  Notification  Act 

(“SORNA”), Pub. L. No. 109‐248, 120 Stat. 587 (2006) (codified at 18 

U.S.C. § 2250 and 42 U.S.C. § 16911 et seq.), was not applicable to pre‐

Act offenders such as Lott. Lott also contends that the district court 

erroneously  applied  an  eight‐level  sentencing  enhancement  under 

the  United  States  Sentencing  Guidelines  (“U.S.S.G.”)  section 

2A3.5(b)(1)(C).  We  reject  Lott’s  arguments  and  AFFIRM  the 

judgment of the district court. 

                               BACKGROUND 

       In  November  2001,  Lott  was  convicted  in  New  York  of 

attempted  sexual  abuse  and  sentenced  to  one  year  probation.  As  a 

result of his conviction he was required under state law to register as 

a sex offender in New York, but he failed to do so. In 2006, Congress 

passed  SORNA,  which  requires  sex  offenders  to  register  in  each 

jurisdiction  in  which  they  reside,  work,  or  go  to  school;  however, 

SORNA  does  not  specify  whether  this  requirement  pertains  to 

offenders whose offenses predate SORNA’s 2006 effective date. 

       Lott  eventually  moved  to  South  Carolina,  where  in  2009  he 

was  convicted  under  state  law  for  failure  to  register.  In  2010,  Lott 

moved to Vermont and failed to register, as the government alleges 

was required by SORNA. In November 2010, Lott sexually assaulted 

a  13‐year‐old  girl  and  fled  the  state.  In  February  2011,  Vermont 

obtained  an  arrest  warrant  for  Lott  on  a  charge  of  lewd  and 

lascivious  conduct  in  connection  with  this  assault.  In  September 


                                       3
                                                            No. 12‐5022‐cr

2011, a federal grand jury returned an indictment alleging that Lott 

had  traveled  to  Vermont  in  late  2010  without  registering  as  a  sex 

offender,  in  violation  of  SORNA,  18  U.S.C.  §  2250(a).  Twelve  days 

later,  Lott  pled  guilty  in  Vermont  state  court  to  two  misdemeanor 

prohibited acts counts based on the assault. He was sentenced to six 

to twelve months’ imprisonment. 

      Lott  then  moved  to  dismiss  the  federal  indictment,  raising  a 

number  of  challenges  to  the  validity  of  SORNA  as  applied.  The 

district court denied the motion to dismiss. On August 6, 2012, Lott 

pled guilty pursuant to a written plea agreement that preserved his 

right  to  appeal  his  challenges  to  the  application  of  SORNA.  At 

sentencing,  the  district  court  calculated  the  sentencing  guidelines 

range  to  be  63  to  78  months,  including  an  eight‐level  enhancement 

pursuant  to  U.S.S.G.  §  2A3.5(b)(1)(C)  for  committing  a  sex  offense 

against  a  minor  while  he  was  in  failure‐to‐register  status.  Defense 

counsel  objected  to  the  sentencing  enhancement.  The  district  court 

overruled defense counsel’s objections and imposed a sentence of 63 

months’ imprisonment.  

      Lott  appeals  the  constitutionality  of  SORNA’s  registration 

requirement  to  conduct  that  preceded  SORNA’s  effective  date  and 

also  appeals  the  application  of  the  eight‐level  sentencing 

enhancement. 




                                     4
                                                                    No. 12‐5022‐cr

                                 DISCUSSION 

    I.   The Retroactivity of SORNA 

            A.   SORNA 

         SORNA was enacted to “establish[] a comprehensive national 

system for the registration of [sex] offenders.” 42 U.S.C. § 16901. The 

Act “requires  those convicted of  certain sex  crimes  to  provide  state 

governments  with  (and  to  update)  information,  such  as  names  and 

current  addresses,  for  inclusion  on  state  and  federal  sex  offender 

registries.” Reynolds v. United States, 132 S. Ct. 975, 978 (2012). “The 

Act makes it a crime for a person who is ‘required to register’ under 

the  Act  and  who  ‘travels  in  interstate  or  foreign  commerce’  to 

knowingly ‘fai[l] to register or update a registration.’” Id. (alteration 

in original) (quoting 18 U.S.C. § 2250(a)).  

         The  statute  does  not  specify  whether  its  registration 

requirements apply retroactively to sex offenders who are convicted 

prior  to  SORNA’s  enactment.  However,  SORNA  section  113(d)1 

gives the Attorney General the “authority to specify the applicability 

of  the  [registration]  requirements  . . .  to  sex  offenders  convicted 

before  the  enactment”  of  SORNA.  In  2012,  the  Supreme  Court, 

resolving  a  disagreement  between  circuit  courts,2  and  construing 

     42 U.S.C. § 16913(d). 
     1

     2
     Six Circuits had held that SORNA’s registration requirements did not 
apply  to  pre‐Act  offenders  unless  and  until  the  Attorney  General  so 
specified.  United  States  v.  Johnson,  632  F.3d  912,  922‐927  (5th  Cir.  2011); 
United  States  v.  Valverde,  628  F.3d  1159,  1161‐62  (9th  Cir.  2010);  United 
States v. Cain, 583 F.3d 408, 414‐19 (6th Cir. 2009); United States v. Hatcher, 


                                          5
                                                                       No. 12‐5022‐cr

section  113(d),  held  in  Reynolds  that  SORNA’s  “registration 

requirements  do  not  apply  to  pre‐Act  offenders  until  the  Attorney 

General specifies that they do apply.”3 132 S. Ct. at 978. 

        The Attorney General has issued three sets of regulations that 

arguably        adequately        specify       that      SORNA’s          registration 

requirements  apply  to  pre‐Act  offenders:  the  “Interim  Rule”  in 

February  2007,  72  Fed.  Reg.  8,894  (Feb.  28,  2007);  the  Sentencing, 

Monitoring,  Apprehending,  Registering,  and  Tracking  (“SMART”) 

Guidelines  in  July  2008,  73  Fed.  Reg.  38,030  (July  2,  2008);  and  the 

“Final  Rule”  in  December  2010,  75 Fed. Reg.  81,849  (Dec.  29,  2010). 

The  Final  Rule  postdates  Lott’s  travel  to  Vermont  and  is  therefore 

not applicable. 

            B. Validity of SMART Guidelines 

        Lott  challenges  the  validity  of  both  the  Interim  Rule  and  the 

SMART  Guidelines.  Because  we  find  that  the  SMART  Guidelines 


560 F.3d 222, 226‐229 (4th Cir.  2009);  United States v. Dixon,  551 F.3d 578, 
582 (7th Cir. 2008), rev’d on other grounds, 560 U.S. 438 (2010); United States 
v. Madera, 528 F.3d 852, 857‐59 (11th Cir. 2008) (per curiam). Five Circuits, 
including  our  own,  had  held  that  the  registration  requirements  applied 
from the date of the Act’s enactment, and prior to any such specification, 
at  least  with  respect  to  pre‐Act  offenders  who  had  already  registered 
under  state  law.  United  States  v.  Fuller,  627  F.3d  499,  506  (2d  Cir.  2010); 
United  States  v.  DiTomasso,  621  F.3d  17,  25  (1st  Cir.  2010);  United  States  v. 
Shenandoah, 595 F.3d 151, 163 (3d Cir. 2010); United States v. Hinckley, 550 
F.3d  926,  932  (10th  Cir.  2008);  United  States  v.  May,  535  F.3d  912,  918‐19 
(8th Cir. 2008). 
     3
       Reynolds did not address the question of whether the Attorney General had,
in fact, taken any action “specif[ying]” SORNA’s retroactivity.


                                            6
                                                            No. 12‐5022‐cr

validly  extended  SORNA’s  applicability  to  pre‐Act  offenders,  we 

need not decide whether the Interim Rule had the same effect.  

          As  to  the  SMART  Guidelines’  validity,  Lott’s  argument  is 

twofold. First, he argues that the SMART Guidelines are interpretive 

rules  rather  than  substantive  rules  because  the  Attorney  General’s 

authority to issue the guidelines flows from SORNA section 112(b)4 

and  because  the  Attorney  General  conceded  this  point.  Substantive 

rules  independently  have  the  force  of  law,  but  interpretative  rules 

can only clarify existing law. See United States v. Yuzary, 55 F.3d 47, 

51  (2d  Cir.  1995).  If  Lott  is  correct,  then  the  SMART  Guidelines 

cannot  validly  specify  that  SORNA’s  registration  requirements 

apply  to  pre‐Act  offenders.  Second,  Lott  claims  that  even  if  the 

SMART Guidelines were issued pursuant to the Attorney General’s 

substantive  rulemaking  authority,  the  Attorney  General  did  not 

comply  with  the  notice‐and‐comment  requirement  of  the 

Administrative Procedure Act (“APA”), 5 U.S.C. § 553. We disagree 

with both of these arguments. 

          The  SMART  Guidelines  were  an  act  of  substantive 

rulemaking. The notice proposing the guidelines specifically stated: 

“These  proposed  guidelines  carry  out  a  statutory  directive  to  the 

Attorney General, in section 112(b) of SORNA (42 U.S.C. § 16912(b)) 

to  issue  guidelines  to  interpret  and  implement  SORNA.”  72  Fed. 

Reg. 30,210 (May 30, 2007). The reference to the Attorney General’s 

    4    42 U.S.C. § 16912(b). 


                                      7
                                                                 No. 12‐5022‐cr

section 112(b) authority to “interpret and implement” SORNA does 

not  support  Lott’s  conclusion  that  the  guidelines  are  interpretative. 

Interpretive rules “do not create rights, but merely clarify an existing 

statute  or  regulation.”  N.Y.  State  Elec.  &  Gas  Corp.  v.  Saranac  Power 

Partners,  L.P.,  267  F.3d.  128,  131  (2d  Cir.  2001)  (internal  quotation 

marks  omitted).  Substantive  rules,  however,  “create  new  law, 

right[s],  or  duties.”  Id.  Substantive  rules  “implement  the  statute.” 

Chrysler Corp. v. Brown, 441 U.S. 281, 302‐03 (1979) (emphasis added). 

See  also  Am.  Broad.  Cos.,  Inc.  v.  FCC,  682  F.2d  25,  32  (2d  Cir.  1982) 

(“The  phrase  ‘substantive  rules  adopted  as  authorized  by  law’ 

refers, of course, to rules issued by an agency to implement statutory 

policy.”). By specifying that the Attorney General has the power to 

“implement”  SORNA,  section  112(b)  plainly  gives  the  Attorney 

General the authority to issue substantive rules.  

       Moreover,        section      112(b)’s      implementation          power 

incorporates  section  113(d)’s  authorization  to  the  Attorney  General 

to “specify the applicability of the requirements of” SORNA to pre‐

Act  offenders. 42  U.S.C.  § 16913(d);  see  United States  v.  Whitlow,  714 

F.3d  41,  46  (1st  Cir.  2013)  (“§ [112](b)’s  interpret‐and‐implement 

authority  appears  to  subsume  the  narrower  power  to  make 

retroactivity  determinations  . . . .”);  United  States  v.  Stevenson,  676 

F.3d  557,  563‐64  (6th  Cir.  2012)  (“[E]ven  if  the  SMART  Guidelines 

were solely promulgated under § [112](b), the Attorney General still 

had authority to address the retroactivity of SORNA in substantive 


                                         8
                                                               No. 12‐5022‐cr

rules  pursuant  to  § [112](b),  because  § [112](b)  incorporates  by 

reference § [113](d).”).  

       And  finally,  the  proposed  SMART  Guidelines  specifically 

reference  section  113(d)  in  their  discussion  of  retroactivity.  See  72 

Fed.  Reg.  at  30,212  (stating  that  the  regulation  making  SORNA’s 

requirements apply to all sex offenders were issued “pursuant to the 

authority  under  SORNA  section  113(d)”).  The  APA  requires  only 

that  a  proposed  rule  provide  some  notice  of  the  legal  authority  for 

that  rule—it  does  not  prescribe  the  form  that  notice  must  take.  5 

U.S.C. § 553(b)(2); see Stevenson, 676 F.3d at 563 (“The APA does not 

require  that  the  proposed  rule  cite  the  relevant  legal  authority  in  a 

certain location, but rather requires just that notice must be given for 

any proposed rule.”). 

       Lott  also  argues  that  the  Attorney  General  conceded  that  the 

SMART Guidelines are interpretive rules.  Lott relies on the fact that 

the  Attorney  General,  after  publishing  the  SMART  Guidelines, 

found it necessary to publish the Final Rules. He further relies on the 

fact  that  at  the  time  of  publication  of  the  SMART  Guidelines,  the 

Attorney General took the position that SORNA applied to pre‐Act 

offenders by force of the statute. 

       The  publication  of  the  Final  Rule  was  not,  however,  a 

concession  by  the  Attorney  General  that  the  earlier  rules  were 

invalid. As noted, in February 2007, the Attorney General issued the 

Interim Rule purported to make SORNA effective immediately to all 


                                       9
                                                              No. 12‐5022‐cr

sex  offenders,  including  those  convicted  of  sex  offenses  prior  to 

SORNA’s  enactment.  In  May  2007,  the  SMART  Guidelines  were 

published  in  proposed  format,  and  after  a  notice  and  comment 

period, they were published in final format in July 2008. The SMART 

Guidelines  provide  jurisdictions5  with  guidance  and  advice 

regarding  the  administration  and  implementation  of  SORNA.  73 

Fed.  Reg.  38,030.  In  August  2010,  the  Attorney  General  published 

the  Final  Rule  to  “eliminate  any  possible  uncertainty  or  dispute 

concerning  the  scope  of  SORNA’s  application,”  without  conceding 

that the Interim Rule or the SMART Guidelines were invalid. 75 Fed. 

Reg. at 81,850. 

        Nor does the Attorney General’s position that Congress itself 

had  decreed  that  SORNA  applied  to  pre‐Act  offenders  constitute  a 

concession  that  the  SMART  Guidelines  are  interpretive.  Such  a 

concession  cannot  be  gleaned  from  the  fact  that  the  Attorney 

General  erroneously  believed  that  the  earlier  statute  accomplished 

what  the  later  SMART  Guidelines  did  explicitly.  The  Attorney 
General was not alone in this belief. Until the Supreme Court’s decision in 

Reynolds,  five  circuits,  including  ours,  held  that  SORNA’s  registration 

requirements already applied to pre‐act offenders. See Reynolds, 132 S. Ct. 

at 980. 

    5The  term  “jurisdiction”  means  any  of  the  following:  a  state,  the 
District of Columbia, the Commonwealth of Puerto Rico, Guam, American 
Samoa,  the  Northern  Mariana  Islands,  the  United  States  Virgin  Islands, 
and Indian Tribes that elected to be registration jurisdictions. 42  U.S.C. § 
16911. 


                                      10
                                                                No. 12‐5022‐cr

        As  to  Lott’s  second  argument  that  the  SMART  Guidelines 

failed  to  satisfy  the  notice‐and‐comment  requirements  of  the  APA, 

we  join  several  of  our  sister  circuits  that  have  found  that  they  did. 

See Whitlow, 714 F.3d at 45 (1st Cir. 2013); United States v. Mattix, 694 

F.3d 1082, 1084 (9th Cir. 2012) (per curiam); United States v. Trent, 654 

F.3d 574, 581 (6th Cir. 2011).6  

        Lott  claims  that  because  the  Attorney  General  erroneously 

believed  that  SORNA  already  applied  retroactively,  public 

comments regarding retroactive application were not appropriately 

considered,  violating  5 U.S.C.  § 553.7  But  the  record  shows  that  the 

public was given the opportunity to comment and that the Attorney 

General gave consideration to these comments. 

        “Notice  requirements  are  designed  (1)  to  ensure  that  agency 

regulations are tested via exposure to diverse public comment, (2) to 

ensure fairness to affected parties, and (3) to give affected parties an 

opportunity  to  develop  evidence  in  the  record  to  support  their 

objections  to  the  rule  and  thereby  enhance  the  quality  of  judicial 


    6  Other  circuits  have  found  that  the  Interim  Rule  validly  extended 
SORNA’s  applicability  to  pre‐Act  offenders  as  the  Attorney  General  had 
“good cause” to promulgate the Interim Rule without notice and comment 
as required by the APA. See United States v. Dean, 604 F.3d 1275, 1276 (11th 
Cir. 2010); United States v. Gould, 568 F.3d 459, 470 (4th Cir. 2009). 
    7 Section 553(c) states: “After notice required by this section, the agency 

shall  give  interested  persons  an  opportunity  to  participate  in  the  rule 
making through submission [of comments] . . . . After consideration of the 
relevant  matter  presented,  the  agency  shall  incorporate  in  the  rules 
adopted a concise general statement of their basis and purpose.” 


                                       11
                                                               No. 12‐5022‐cr

review.”  Int’l  Union,  United  Mine  Workers  of  Am.  v.  Mine  Safety  & 

Health  Admin.,  407  F.3d  1250,  1259  (D.C.  Cir.  2005).  “[T]he 

opportunity to comment is meaningless unless the agency responds 

to significant points raised by the public.” Sherley v. Sebelius, 689 F.3d 

776,  784  (D.C.  Cir.  2012)  (quoting  Home  Box  Office,  Inc.  v.  FCC,  567 

F.2d 9, 35‐36 (D.C. Cir. 1977) (internal quotation marks omitted).  

       The SMART Guidelines were published in proposed form on 

May  30,  2007.  72  Fed.  Reg.  30,210.  After  a  notice‐and‐comment 

period  that  ended  on  August  1,  2007,  they  were  published  in  final 

form  on  July  2,  2008.  73  Fed.  Reg.  38,030.  Approximately  275 

comments  were  received  on  the  proposed  guidelines,  including 

concerns  about  “provisions  of  the  guidelines  that  require  that 

jurisdictions  apply  the  SORNA  requirements  ‘retroactively’  to 

certain categories of offenders whose sex offense convictions predate 

the  enactment  of  SORNA.”  Id.  at  38,030‐31.  Of  particular  relevance 

here, the commenters were concerned (1) that “Congress was simply 

wrong  in  enacting  SORNA[]  . . .  and  that  the  Attorney  General 

should  mitigate  the  resulting  harm”  and  (2) that  there  would  be 

practical  “difficulties  in  finding  older  convictions  and  determining 

whether  registration  is  required  for  them.”  Id.  at  38,031.  The 

Attorney  General  specifically  addressed  both  of  these  concerns.  In 

response to the policy concerns, he concluded that “the public safety 

concerns presented by sex offenders are much the same, regardless 

of when they were convicted,” and he declined “to second‐guess the 


                                       12
                                                             No. 12‐5022‐cr

legislative  policies”  SORNA  embodies.  Id.  at  38,036.  In  response  to 

the  practical  concerns,  the  proposed  guidelines  were  modified  to 

clarify  that  jurisdictions  could  rely  on  their  usual  methods  of 

searching criminal histories. Id. at 38,043. 

    II.   Constitutional Claims 

          Turning  briefly  to  Lott’s  broader  arguments  regarding 

SORNA’s  constitutionality,  we  have  considered  them  and  found 

them to be without merit. In United States v. Guzman, 591 F.3d 83 (2d 

Cir.  2010),  we  rejected  claims  that  SORNA  violates  the  non‐

delegation  doctrine,  the  Tenth  Amendment,  and  the  Ex  Post  Facto 

Clause.  There  is  no  superseding  authority  that  causes  us  to  revisit 

that holding. SORNA does not violate the Commerce Clause either. 

In  Guzman,  we  found  that  SORNA  was  “a  proper  congressional 

exercise of the commerce power.” Id. at 90. Since then, the Supreme 

Court has spoken further on the limitations of Congress’s power to 

regulate commerce. See Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct. 

2566,  2586‐90  (2012).  We  recently  held,  however,  that  the 

constitutionality of SORNA, as applied to an interstate traveler such 

as  Lott,  “remains  unaffected  by  any  limitations  on  Congress’s 

Commerce Clause power that may be found in NFIB.” United States 

v. Robbins, 729 F.3d 131, 132 (2d Cir. 2013), cert. denied, 134 S.Ct. 968 

(2014). 




                                     13
                                                                 No. 12‐5022‐cr

III.   The Applicability of the Sentencing Enhancement 

       Because  we  have  determined  that  Lott  was  in  failure‐to‐

register  status,  we  turn  to  Lott’s  argument  that  the  district  court 

committed       procedural      error         by    imposing    an    eight‐level 

enhancement, pursuant to U.S.S.G. § 2A3.5(b)(1)(C), for commission 

of  a  “sex  offense”  while  in  failure‐to‐register  status.  “We  review  a 

district  court’s  imposition  of  sentence  under  an  abuse‐of‐discretion 

standard.  The  abuse‐of‐discretion  standard  incorporates  de  novo 

review  of  questions  of  law  (including  interpretation  of  the 

Guidelines) and clear‐error review of questions of fact.” United States 

v.  Salim,  549  F.3d  67,  72  (2d  Cir.  2008)  (citations  omitted)  (internal 

quotation marks omitted). 

       The basis for the imposition of the enhancement was that Lott 

was  charged  with  “lewd  and  lascivious  conduct”—a  “sex  offense” 

under SORNA—for his uncontested attempt to force sexual contact 

with  a  13‐year‐old  girl.  He  ultimately  pled  guilty  to  “prohibited 

acts,” which is not categorically a sex offense. 

       Section 2A3.5(b)(1)(C) states: “If, while in a failure to register 

status,  the  defendant  committed  .  .  .  a  sex  offense  against  a  minor, 

increase  by  8  levels.”  In  the  application  note  for  this  section,  “‘Sex 

offense’  has  the  meaning  given  that  term  in  42  U.S.C.  §  16911(5).” 

Section 16911(5) defines “sex offense” to include “a criminal offense 

that  has  an  element  involving  a  sexual  act  or  sexual  contact  with 




                                         14
                                                                 No. 12‐5022‐cr

another” and “a criminal offense that is a specified offense against a 

minor.” 42 U.S.C. § 16911(5)(A)(i)‐(ii). 

        Lott  argues  that  the  enhancement  is  inapplicable  to  mere 

commission of a sex offense absent a conviction for that offense. And 

because Lott pled to the misdemeanor act of prohibited acts, which 

he  argues  is  not  categorically  a  sex  offense,  the  enhancement  was 

wrongly  applied.  We  disagree.  Neither  42  U.S.C.  § 16911(5)  nor 

U.S.S.G. § 2A3.5(b)(1)(C)  require  a  sex  offense  conviction  in  order to 

apply  an  eight‐level  increase  pursuant  to  section  2A3.5;  conduct 

amounting  to  a  “sex  offense”  is  enough.8  “Neither  the  Guidelines 

nor SORNA make any reference to a conviction. To the contrary, the 

Guidelines  specify  that  the  enhancement  is  triggered  by  the 

commission of an act.”9 




    8 Because the language of the guideline is clear that a conviction is not 
necessary  for  the  enhancement,  there  is  no  need  for  us  to  perform  the 
categorical/modified  categorical  approach  to  determine  if  Lott’s 
prohibited acts conviction qualifies as a “sex offense.” See generally United 
States  v.  Beardsley,  691  F.3d  252,  259  (2d  Cir.  2012)  (describing  these 
approaches). 
    9 To support his argument that conviction is required, Lott also points 

to  U.S.S.G.  § 1B1.1,  cmt.  1(H),  which  states  that  “‘[o]ffense’  means  the 
offense  of  conviction  and  all  relevant  conduct  under  §  1B1.3  (Relevant 
Conduct).”  But  nothing  in  §  1B1.3,  which  describes  “relevant  conduct,” 
requires conviction.


                                        15
                                                                 No. 12‐5022‐cr

         Lott’s  uncontested  forcible  sexual  contact  with  a  13‐year‐old 

girl  is  a  sex  offense  under  section  16911(5).  Therefore  the  district 

court did not commit error by imposing the enhancement.10 

                               CONCLUSION 

         For the reasons stated above, we AFFIRM the judgment of the 

district court. 




    10  Because  the  conduct  constituting  a  sex  offense  was  uncontested  in 
this instance, we need not consider what lower level of proof might suffice 
for application of the enhancement, absent a conviction. 


                                        16